Citation Nr: 1108062	
Decision Date: 03/01/11    Archive Date: 03/09/11

DOCKET NO.  09-04 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for a back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1979 to October 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  In that decision, the RO granted the Veteran's petition to reopen a previously denied claim of service connection for a back disorder but denied the claim on its merits.

Regardless of what the RO has done, however, the Board must address the question of whether new and material evidence has been received to reopen the Veteran's claim for service connection for a back disability.  This is so because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  In other words, the Board is required to first consider whether new and material evidence is presented before the merits of a claim can be considered.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Hence, the Board has characterized the claim for service connection for a back disability as a claim to reopen.

The Veteran testified before the undersigned Veterans Law Judge at a hearing at the St. Paul, Minnesota RO in October 2010.  A transcript of the hearing has been associated with the Veteran's claims file.  

As will be explained below, the Board is reopening the claim for service connection for a back disability based upon receipt of new and material evidence.  The Board will remand the underlying claim of service connection for further development.  VA will notify the Veteran if further action is required on his part.



FINDINGS OF FACT

1.  In a February 2000 rating decision, the RO denied the Veteran's claim for service connection for a back disability.  The Veteran did not appeal that decision.

2.  Evidence received since the February 2000 decision is new; it relates to an unestablished fact necessary to substantiate the Veteran's claim for service connection for a back disability and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  A February 2000 rating decision that denied the Veteran's claim for service connection for a back disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.302, 20.1103 (2010).

2.  Since the prior final denial of the Veteran's claim for service connection for a back disability, new and material evidence has been received; hence, the requirements to reopen the claim have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a February 2000 rating decision, the RO denied the Veteran's claim for service connection for a back disability.  The Veteran did not appeal, and the decision became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.302, 20.1103 (2010).  In July 2007, the Veteran sought to reopen his claim for service connection.

Under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Regarding petitions to reopen filed on or after August 29, 2001, Title 38, Code of Federal Regulations, § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence associated with the claims file since the prior final denial is, in fact, new.  This analysis is undertaken by comparing newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  Here, as indicated above, the last final denial pertinent to the claim for service connection for a back disability was the February 2000 rating decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

The Veteran filed his original application for service connection for a low back disability in November 1999.  The RO denied the claim for service connection in February 2000, finding that the Veteran's musculoskeletal system was found to be normal at his separation from service and that he was not diagnosed with a back disability at an August 1999 VA examination.  As such, the RO found that a grant of service connection was precluded.  This decision was not appealed and therefore became final.  

A review of the evidence added to the record since the RO's prior decision reflects that the Veteran has sought treatment for back problems since at least 2002 and was diagnosed with a back disability by VA treatment providers in July 2007.  In that connection, the Board notes that newly submitted evidence from the Veteran's ongoing treatment at the Minneapolis VA Health Care System reflects that the Veteran has received ongoing treatment for complaints of low back pain since at least 2002.  Records of this treatment reflect that the Veteran underwent magnetic resonance imagery (MRI) study in July 2007, which revealed degenerative disc disease of the lumbar spine.  Private records further reflect a diagnosis of chronic muscle strain.  

The Veteran has further submitted statements from his private chiropractor addressing the possibility of an etiological link between the Veteran's time in service and his current back disability.  In an August 2010 statement, the Veteran's private chiropractor noted that he had treated the Veteran for several years for "multiple incidents of lower back pain."  He noted that he had interviewed the Veteran, conducted physical examination, and reviewed his service treatment records.  Following this evaluation, the chiropractor concluded that the Veteran's "current lower back issues were more than like[l]y caused during his service in the military."  Similarly, in July 2006 the Veteran's private chiropractor provided a diagnosis of muscle strain related to heavy lifting "over the years."   

As such, the Board finds that medical evidence from the Veteran's VA treatment providers, as well as the opinion submitted by the Veteran's private chiropractor, is "new" in the sense that it was not previously before agency decision makers.  The Board also finds that the newly submitted evidence is not cumulative or duplicative of evidence previously considered and is thus "material" for purposes of reopening the Veteran's claim.  In this regard, the Board notes that in the February 2000 decision, the RO denied the Veteran's claim for service connection because the Veteran had not been found to have any back disability at the time of his separation from active duty, nor was he found to have a back disability at the time he filed the claim.  Prior to the receipt of the above-identified medical evidence, the Veteran had not provided evidence supporting his contention that he had a current disability that was etiologically linked to service.  Newly submitted medical evidence from the Veteran's private chiropractor and VA treatment providers, however, reflects that the Veteran has received treatment for a back disability-diagnosed as muscle strain and degenerative disc disease-since at least 2002 and has consistently reported that his back problems began in service.  The Veteran's private chiropractor's positive opinions further support the Veteran's claim that his current disability is etiologically related to service.  Because it helps to corroborate the Veteran's contention that he has a current back disorder that began in service, this medical evidence adds to the record in a way that it should be considered new and material.  The Board thus finds that the identified medical evidence relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

As new and material evidence, in the form of medical evidence documenting the Veteran's diagnosis of and treatment for a low back disability, as well as the opinions submitted by his private treatment provider, has been submitted, the Board finds that the criteria for reopening the claim for service connection have been met.


ORDER

New and material evidence to reopen a claim of service connection for a back disability has been received; to this limited extent, the appeal is granted.


REMAND

In light of the Board's conclusion that the claim for service connection for a back disability is reopened, the claim must be considered on a de novo basis.  The Board finds that additional evidentiary development is necessary before a decision can be reached on the merits of the claim.

At the outset, the Board notes that the VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010).  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in the line of duty.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  Generally, service connection requires:  (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  

Service connection may also be granted for a disability that is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2010).  The United States Court of Appeals for Veterans Claims (Court) has held that this includes disabilities aggravated or made chronically worse by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  Pursuant to 38 U.S.C.A. §§ 1110 and 1131 and 38 C.F.R. § 3.310(a), when aggravation of a Veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such Veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  See id. at 448.

The Veteran has contended that he has a back disability as a result of his time on active duty, or alternately that his back disorder is secondary to his service-connected knee disabilities.  The RO previously denied the Veteran's claim on the basis that the Veteran was not found to have a back disability either at the time of her separation from service or at a VA examination conducted pursuant to his initial claim.  

Regarding diagnosis of the Veteran's disability, the Board first acknowledges that the Veteran's service treatment records reflect that at his July 1979 entrance report of medical history, he was found to have a normal spine and musculoskeletal system.  He was treated in July 1997 for complaints of pain in his low back, which was diagnosed as mechanical low back pain, and in June 1998 for complaints of pain in his right hip, which was diagnosed as sciatica and noted to have resolved later that month.  Report of medical examination in August 1999, pursuant to the Veteran's separation from active duty, found him to have no musculoskeletal or spinal defects.  Similarly, at his August 1999 separation report of medical history, the Veteran responded "No" when asked if he experienced recurrent back pain.

As discussed above, post-service medical records reflect that the Veteran's treatment providers have identified the Veteran as suffering from various back disabilities, including degenerative disc disease and chronic muscle strain, for which he was treated as early as 2002.  In that connection, the Board notes that in an August 2010 statement, the Veteran's private chiropractor noted that he had treated the Veteran for several years for "multiple incidents of lower back pain" and opined that it was "more than like[l]y caused during his service in the military."  Records further reflect that the Veteran has sought ongoing treatment with private and VA treatment providers for back problems, which were diagnosed by VA providers in July 2007 as degenerative disc disease.  

The Board notes that the Veteran is competent to provide testimony concerning factual matters of which he has firsthand knowledge, such an injury during service, or symptoms of a current back disability.  See Savage v. Gober, 10 Vet. App. 488, 495 (1997); Washington v. Nicholson, 19 Vet. App. 362 (2005).  However, he cannot testify, as he would be medically incompetent to do, about a diagnosis or the etiology of any current disability.  See id.   

A VA examination concerning the Veteran's claim for service connection for a back disability was conducted in November 2007.  Report of that examination reflects that the VA examiner reviewed the Veteran's medical history as well as his complaints and noted that the Veteran complained of decreased motion, stiffness, spasms, and pain in his right lumbar muscles.  He acknowledged the Veteran's July 2007 MRI study showing degenerative disc disease at L4-5 and L5-S1 but found that "symptoms do not localize to this area."  Physical examination revealed muscle spasm, tenderness, and painful motion on the right side of the Veteran's lumbar spine.  The examiner diagnosed the Veteran with chronic low back strain and acknowledged the prior diagnosis of degenerative disc disease but opined that those symptoms were "well localized to the [right] lumbar muscles."  The examiner thus concluded that the degenerative disc disease "does not appear to be the cause of this Veteran's back symptoms."  The examiner further opined that the Veteran's current back disability is not likely related to his service-connected knee disabilities, reasoning that there is no known medical basis for linking his diagnosed back and knee disorders.  However, the examiner did not opine as to whether the Veteran's chronic low back strain is etiologically related directly to his time on active duty.  

The chronicity provisions of 38 C.F.R. § 3.303(b) (2010) are applicable where evidence, regardless of its date, shows that a Veteran had a chronic condition in service, or during an applicable presumptive period, and still has such condition.  Such evidence must be medical unless it relates to a condition as to which lay observation is competent.  Service connection may be established on the basis of § 3.303(b) if the condition is noted during service or during an applicable presumptive period, and if competent evidence, either medical or lay, depending on the circumstances, relates the present condition to continued symptomatology. Savage v. Gober, 10 Vet. App. 488 (1997).

In that connection, the Veteran has alleged that he first had problems with his back while in service and that those problems have continued to the present.  The Board notes that the Veteran is qualified, as a lay person, to report that he suffered pain or injury during service that has continued to the present.  See Savage, 10 Vet. App. at 495.  However, he is not competent to provide a medical opinion as to the onset of any current disability.  See Washington v. Nicholson, 19 Vet. App. 362 (2005); see also Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Once VA undertakes the effort to provide an examination when developing a claim for service connection, even if not statutorily obligated to do so, it must provide an adequate one.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 464 (2007), citing Barr, 21 Vet. App. at 311; see also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision").  The Board notes in addition that the failure of a physician to provide a basis for his or her opinion goes to the weight or credibility of the evidence.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  The Court has further recognized that a mere statement of opinion, without more, does not provide an opportunity to explore the basis of the opinion.  See Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

Here, although the Veteran's private treating chiropractor has addressed the presence of current back disability, the chiropractor did not provide any rationale explaining his opinion that there is a relationship between the Veteran's currently diagnosed disability and his time in service.  Because the private chiropractor did not provide explanation for his medical nexus opinion concerning the Veteran's back disability, further development is required.  See 38 C.F.R. § 4.2 (2010) (providing that where an examination report does not contain sufficient detail, it is inadequate for evaluation purposes); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (a medical examination report must contain clear conclusions with supporting data and a reasoned medical explanation connecting the two); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion must be supported by an analysis that the Board can consider and weigh against contrary opinions).  Accordingly, remand is required.

Further, although it appears that the November 2007 VA examiner conducted a proper evaluation of the Veteran's physical condition at the time, the Board notes that the examination report reflects that the examiner did not offer an opinion as to whether the Veteran's currently diagnosed back disability is directly related to his time in service.  With respect to treatment and diagnoses while in service, the VA examiner failed to address in his examination report whether the Veteran's in-service treatment for back pain could be related to his current diagnosed back disorder.  Further, the examiner did not have available the August 2010 private chiropractor's opinion for consideration.  

In light of the above considerations, the Board concludes that another medical examination and opinion are needed.  Under these circumstances, evidentiary development is needed to fully and fairly evaluate the Veteran's claim of service connection for a back disability, including as secondary to service-connected knee disabilities.  38 U.S.C.A. § 5103A (West 2010); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991) (where the record does not adequately reveal the current state of the claimant's disability, a VA examination must be conducted).  Thus, on remand, the Veteran should be afforded a VA examination in order to obtain a current diagnosis based on both an examination and a thorough review of his claims file.  Specifically, the Veteran should be afforded an orthopedic evaluation in order to determine the current diagnosis or diagnoses of his claimed back disability.  In addition to conducting a thorough physical examination, the designated examiner must provide a medical nexus opinion with respect to any identified back disorder.  The opinion must address whether the Veteran has a back disability that is directly attributable to his active military service.  The examiner must include a well-reasoned medical opinion addressing the onset of the Veteran's diagnosed back disability and the medical probabilities that such disability is related to the Veteran's time in service, particularly in light of his contentions, his in-service treatment for back pain, and the August 2010 private chiropractor's statement.  The examiner's opinion must be based upon consideration of the Veteran's documented medical history and assertions through review of the claims file, to include particular consideration and discussion of the August 2010 private chiropractor's letters in the context of any negative opinion.  

In view of the foregoing, the case is REMANDED for the following action:

1.  The Veteran and his representative must be sent a letter requesting that the Veteran provide sufficient information, and if necessary authorization, to enable any additional pertinent evidence not currently of record relating to the Veteran's claimed back disability to be obtained.  The Veteran must also be invited to submit any pertinent evidence in his possession.  The agency of original jurisdiction (AOJ) must explain the type of evidence that is the Veteran's ultimate responsibility to submit.

2.  After associating with the claims file all available records and/or responses received pursuant to the above-requested development, the Veteran must be scheduled for VA examination and notified that failure to report to any scheduled examination, without good cause, could result in a denial of his claim.  See 38 C.F.R. § 3.655(b) (2010).  The examiner(s) must thoroughly review the Veteran's claims file, to include a copy of this remand.  

Physical examination must be conducted with a view toward determining a diagnosis of any back disability from which the Veteran currently suffers.  A VA examiner must review the Veteran's claims file and medical history, examine the Veteran, and provide an opinion as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that any diagnosed back disability is related to his active military service.  The opinion should also address whether the Veteran's current back disorder has been caused or made worse by any service-connected knee disability.  

The examiner's report must reflect consideration of the Veteran's documented medical history and assertions.  The examiner must specifically address the Veteran's in-service treatment for muscle strain as well as his contentions relating his current back disability to his active duty.  The examiner must also specifically address the August 2010 statements submitted by the Veteran's private chiropractor.  A well reasoned etiological opinion must be provided for each diagnosed back disorder.  

A detailed explanation for all conclusions reached by the examiner must be provided.  Citations to the record or relevant medical principles should be included as necessary to explain the opinion(s).

3.  After completing the requested actions, and any additional notification and/or development deemed warranted, the claim on appeal must be adjudicated in light of all pertinent evidence and legal authority.  If the benefit sought on appeal remains denied, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

Thereafter, the case should be returned to the Board for further appellate review, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


